DETAILED ACTION 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 was filed.  The submission follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
See Notice of Allowance 04/06/2022 at para. 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685